Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The office action is in response to preliminary amendment filed on 8/21/20 cancelling claims 1-20 and adding claims 21-40, subsequently claims 21-40 are pending in the application.
To insure proper consideration and to the extent required by 37 CFR 1.56, applicant is required to update the information hereby incorporated by reference under “Cross Reference to Related Applications” by updating the cited U.S. Application number 15/607,991 with corresponding U.S. Patent 10,620,994 [pg. 2, paragraph 1 of the specification].

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, applicant’s specification failed to disclosed the “enqueuing” and “dequeuing” of “a continuation analysis task” (hereafter CAT) as claimed.  Applicant’s specification at most disclosed the enqueuing of “a continuation packet” such that the continuation packet is subsequently dequeued and executed to launch a CAT [paragraphs 24, 38, 42, 44, 46 and 49].

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 21-22, “the first command” processor lacks antecedent basis.
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the “enqueuing” and “dequeuing” of “a continuation packet” such that the continuation packet is subsequently dequeued and executed to launch a CAT, such that a CAT is a task launched as a result of the enqueued/dequeued unit of data encoding one or more commands/pointer to executable code, namely a continuation packet, when executed [paragraphs 23-24, 38, 42, 44, 46 and 49].

As to claims 28-33, these are dependent claims of claim 27 and are rejected for the same reason as claim 27 above.

Claims 21 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: continuation packet being enqueued, dequeued and executed to launch a CAT in performing various functions [paragraphs 23-24, 38, 42, 44, 46 and 49]. 

As to claims 22-26 and 35-40, these are dependent claims of claims 21 and 34 respectively and are rejected for the same reason as claims 21 and 34 respectively.

Allowable Subject Matter
Claims 30, 33, 37 and 40 are allowable by overcoming the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection above 

The following is a statement of reasons for the indication of allowable subject matter:  

The prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 30, 33, 37 and 40 as a whole.
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of claims 30, 33, 37 and 40 as a whole.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 26-29, 32, 34-36 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub. 2014/0337389 to Ricketts et al. (hereafter Ricketts).
Ricketts was cited in applicant’s IDS filed on 6/18/20.

As to claim 34, Ricketts teaches the invention as claimed including a system [PPU 200 is included in a system-on-a-chip (SoC) along with one or more other logic units such as a reduced instruction set computer (RISC) CPU, paragraph 28] comprising:
one or more compute units [two or more streaming multiprocessors (SMs), paragraph 18, lines 1-9];
one or more command processors [task management unit (TMU), paragraph 21, lines 7-11]; and
a plurality of queues [active grid pool and the pending pool, paragraph 21, lines 9-13; paragraph 22];
wherein the system is configured to:
enqueue a continuation analysis tasks (CAT) on a first queue based at least in part on the completion of a first task [the parent task may initialize a continuation task that includes the work from the parent task that is executed after the child tasks have completed execution and the continuation task may be associated with a second TMD (i.e., QUEUE_TMD) 511, referred to as a queue task being associated with a circular FIFO queue,  paragraph 44; continuation task is only launched after the child tasks are completed, it is implied that the continuation task is enqueued in the pool of pending grids (i.e. first queue), paragraph 21]); and


As to claims 35-36, wherein the first command processor is configured to determine if one or more dependencies have been satisfied which allow the second task to be enqueued on the second queue; to enqueue the second task on the second queue based at least in part on a determination that the one or more dependencies have been satisfied [task associated with the queue TMD 511 [paragraph 51] as a second task since it is only enqueued on a given queue, namely the active grid pool [paragraph 22], when all of the child tasks have finished execution or if one or more dependencies have been satisfied [paragraph 51].


As to claim 39, Ricketts teaches the invention as claimed including wherein packets stored on each queue of the plurality of queues are processed in order [FIFO queue, paragraph 44].

As to claims 21-23 and 26, these claims are rejected for the same reason as claims 34-36 and 39 above.

As to claim 24, Ricketts teaches the invention as claimed including wherein the command processor is integrated within a graphics processing unit [paragraph 26]

As to claims 27-29 and 32, these claims are rejected for the same reason as claims 34-36 and 39 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 31 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricketts as applied to claims 21, 27 and 34 above.

As to claim 25, Ricketts does not specifically teach selecting a first compute unit for execution of the second task based at least in part on a load of the first compute unit.  However, load-based assignment of tasks or simply workload balancing is well known in the art of computer related technology.  It would have been obvious before the effective filing date of the claimed invention to apply a well known method to prevent resource usage inefficiency related to workload imbalance.

As to claims 31 and 38, these claims are rejected for the same reason as claim 25 above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199